DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 16-22 of Applicant’s response filed 09/14/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. Applicant argues that the references of record fail to teach the one or more newly added limitations below. Examiner respectfully disagrees, and points to the 35 U.S.C. 103 section below for a description as to how the references of record teach the newly added limitations. 
Applicant's arguments, see pages 14-15 of Applicant's Response filed 09/14/2021, with respect to the 35 U.S.C. 112(a) rejections have been fully considered, but they are not persuasive. Applicant argues, on pages 13-14, that the present specification does indeed provide support for determining the reference possibility. Examiner respectfully disagrees. Examiner respectfully notes that, even given Applicant's description of the method for calculating a reference possibility on pages 13-14 (which is substantially more elaborate than that which is disclosed in the specification), one of ordinary skill in the art would still not be reasonable apprised as to how the possibility is calculated. Applicant argues that this calculation may be based on the number of unmatched ones, among the essential basic information including the time leaving work, the departure point, and the destination information. This, however, merely gives a description as to what factors or variables go into the calculation. This does not indicate how these factors are used to result in a reference possibility or probability. Since merely describing what factors go into a determination as to the reference possibility is not sufficient to indicate to one of ordinary skill in the art as to how the actual possibility is determined, Applicant's arguments are found unpersuasive. Applicant argues, on page 15, that one of ordinary skill in the art would understand that the probability is calculated based on the number of unmatched/matched items divided by the number of total there is no description for calculating the probability in this way in the description, and the claims do not recite this method for calculating such a probability. The claims and specification merely state that a probability is calculated “based on the number of unmatched ones among the departure point information, the destination information, and the time the vehicle provider or the vehicle passenger is leaving work.” This merely gives factors used in calculating a probability, but gives no equation or description as to how to calculate the probability and one of ordinary skill in the art would not be reasonably apprised of how to calculate such based on reading the specification. A single number of “unmatched ones” does not give a sufficient description as to how a probability is calculated. As such, Applicant’s arguments are found unpersuasive. 

Applicant's arguments, see pages 10-14 of Applicant's Response field 09/14/2021, have been fully considered, but they are not persuasive. Applicant argues, on page 10-12 that the claims, like those in DDR, represent a technical solution to a technical problem, and therefore the claims are not directed to the abstract ideas which they recite. Examiner respectfully disagrees. Examiner respectfully notes that the problem solved does not "specifically arise in the realm of computer technology" since the need to match riders and drivers exists independent of the existent of any computer technology. Furthermore, the solution recited is not necessarily rooted in computer technology since the same alleged benefit of improving efficiency of sharing vehicles would be brought about even if the claimed invention were practiced outside of the generic computer components recited (a dispatcher at a desk could perform these steps manually and create the same alleged efficiencies). Since the problem solved is not a technical one, 
Applicant argues that the addition of providing location tracking to track locations of the provider electronic terminal and the user electronic terminal when the provider electronic terminal is guided to pick up location of the user electronic terminal in real time through the network until the sharing of the vehicle is completed directs the claim to a practical application and therefore patent eligible subject matter under 35 U.S.C. 101. Examiner respectfully disagrees. Examiner respectfully notes that the mere performance of location tracking could be performed by a human using their mind and simple observation, evaluation, and judgment. Furthermore, no specialized tracking components are recited, and the claims merely require that this function be performed by a generic computer component. Since, but for the requirement to implement the steps using one or more generic computer components, the claims merely perform one or more abstract ideas, the claims are directed to patent ineligible subject matter under 35 U.S.C. 101. Applicant’s arguments are therefore found unpersuasive. 
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
 Claim 1 recites, “wherein the determining comprises: calculating a reference possibility.” Paragraph [0110] of the disclosure provides an example of a reference possibility, “a requested time slot from 19:00 to 19:30,  the time slot of 18:30 to 19:00 has a reference possibility of 80%, while the time slot of 19:30 to 20:00 has a reference possibility of 90% despite both time slots being an equal time away from the requested time.” However, the disclosure does not describe how the reference possibility is calculated. An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). The Applicant's failure to disclose any meaningful structure/algorithm as to how the reference possibility is calculated raises questions whether the Applicant truly had possession of this feature at the time of filing. Dependent claims 3-10 inherit the deficiency noted in claim 1, and as such are also rejected.
Claim 11 and claims 13-20 recite similar limitations as claims 1 and 3-10, and are rejected based upon the same analysis as recited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 13-20 are rejected under 35 USC § 101
Claims 1, 3-10, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites organizing carpools based on the time someone is leaving work and their personal preferences. Therefore, the claim as a whole is directed to “a method of providing intermediating service … to share vehicles” as described by the “receiving”, “matching”, “receiving”, “matching” “receiving”, “determining”, “providing”, “providing”, “calculating,” “providing,” and performing steps, which is an abstract idea because it is a certain method of organizing human activity. “A method of providing intermediating service … to share vehicles” is considered to be is a certain method of organizing human activity because it consists of managing interactions between people that have similar schedules so that they can carpool. For example, the steps of “receiving vehicle provider information” and “receiving vehicle passenger information” followed by the “matching and registering”, “determining”, and “providing” steps in the context of the claim encompasses receiving information from two people on their work commute, remembering it, knowing that their commutes are similar, and telling the two people so that they can commute together. Furthermore, the final “performing” step could be performed by a human using their mind and simple observation, evaluation, and judgment, and therefore further recites mental processes. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements of 4the method being “executed by a computer”. Combined, this additional element does not integrate the exception into a practical application because this additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Furthermore, claim 1 recites the additional elements of “at least one provider electronic terminal and at 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely using a computer as a tool to perform an abstract idea and generally linking the abstract idea to a technological environment. The additional elements are merely applying the abstract idea of matching users for sharing a vehicle based on their travel information using a computer or other user device. Accordingly, claim 1 is ineligible.
Dependent claims 3-10 merely further limit the abstract idea and are thereby considered to be ineligible. Accordingly, claims 3 through 10 are ineligible.
	Similarly to claim 1, claim 11 is a certain method of organizing human activity. Further, claim 11 recites the additional elements “at least one processor”, a registering circuit”, “a determining circuit”, and “an information providing circuit”. These additional elements do not integrate the abstract idea into a practical application or amount to significantly more because the additional elements merely recite the equivalent of the words ‘‘apply it’’ with the judicial exception or merely use a computer as a tool to perform the abstract idea. Accordingly, claim 11 is ineligible. 
	Claims 13-20 are parallel in nature to claims 3-10. Accordingly claims 13-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Magazinik (US 2017/0052034) and further in view of Lecouturier (US 2004/0158483)

Claim 1 – 
Levine discloses a method of providing intermediating service between terminals (see [0035] and [0042] of Levine) comprising at 2least one provider electronic terminal of a vehicle provider and at least one user electronic terminal of a vehicle 3passenger to share vehicles executed by a computer, the method comprising:
Receiving, from each of the at least one provider electronic terminal and the at least one user electronic terminal, information including departure point information (Levine [0060]), destination information (Levine [0060]), a time the vehicle 5provider or the vehicle passenger is leaving work (Levine [0060]), set-up information (Levine [0064]), and condition information ([0064])  from the terminals through a network using wireless or wired communication method (Levine [0007]);
6matching and registering the received information with identifier information of the at least one 7provider electronic terminal by interworking with database (Levine [0062] – [0064]);  
4 8receiving intermediation request from the terminals (Levine [0060] and [0063]);  
9determining at least one user electronic terminal and at least one provider electronic terminal
13providing information of the matched at least one user electronic terminal to the matched at least 14one provider electronic terminal (Levine [0074]); and  
isproviding information of the matched at least one provider electronic terminal to the matched at 16least one user electronic terminal (Levine [0074]),




 Magazinik, however, teaches that, for a plurality of time slots, in response to the failure of a central system to match a driver and a rider based on failure to match a departure point (which, as outlined above, Levine teaches may comprise a work location), a destination point, and a time of departure, a system may calculate a probability of a match for a ride-share provider in another area, and may direct the driver to the another area where a match is more likely. (Magazinik: paragraphs [0062-65, 67, 71-72] see also paragraph [0036-37, 50-51] outlining driver and rider matching criteria input) Magazinik further teaches that the locations of the user terminal and driver terminal may be tracked and displayed to the user and provider on a map and the driver may be directed to the pick up location of the user and the drop off location of the user. (Magazinik: paragraphs [0015, 19,33, 52, 57-58])  Magazinik teaches combining the above elements with the teachings of Levine for the benefit of enhancing the experience of a driver associated with a taxi service. (Magazinik: paragraph [0011]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Magazinik with the teachings of Levine to achieve the aforementioned benefits. 

Levine in view of Magazinik does not appear to explicitly teach, but Lecouturier teaches: 



Lecouturier teaches that when a calculated match probability is determined, it may be output to a driver. (Lecouturier: paragraph [0119]) Lecoutrier further teaches that users’ locations within the system may be tracked, and a driver may be guided along a route that includes travel to a location to pick up the passenger and travel to the destination of the passenger. (Lecoutrier: paragraphs [0083-88, 134-139]) Lecoutrier further teaches that the driver may, based on the possibility, change his or her travel plans and may decide whether to wait (change their departure time) and may decide whether to drive to work or not. (Lecoutrier: paragraph [0119, 127]) Thus, Lecuotrier teaches that, based on the reference possibility provided, a user may change their travel plans and decide to wait, or decide to be a passenger. Since Lecoutrier teaches a provided reference possibility, and a driver opting to wait rather than leave immediately, Lecoutrier teaches that the user or provider leaving work taught by Levine may decide to change their leaving time based on the probability received.  It can be seen that each element is taught by either Levine in view of Magazinik, or by Lecouturier. Adding the output of the probability to the driver, as taught by Lecouturier, does not affect the normal functioning of the elements of the claim which are taught by Levine in view of Magazinik, and therefore the results of the combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lecouturier with the teachings of Levine in view of Magazinik since the result is merely a combination of existing elements, and the result of their combination would have been predictable. 
Examiner’s Note: regarding the “to change. . .” language here, this limitation merely recites the intended use of the information in the “providing step,” but does not positively require a change in the times that 

Claim 4 –
As per claim 4, Levine discloses the method of claim 1 as described above.  
Levine further discloses:
wherein the terminals are determined to be one of the at least one provider electronic terminals of the vehicle providers or one of the at least one user electronic terminals of the vehicle passengers in response to the corresponding set-up information (see [0064] of Levine)(“the user registration process may include collection of carpool-related or travel related user preference from the user, for example… preference to be a driver [or] preference to be a passenger”).


Claim 11 – 
The system of claim 11 substantially mirrors the method of claim 1, and as such is rejected under the same analysis. Further, Levine discloses at least one processor implemented to execute computer readable instructions (Levine [0045]), and 4the at least one processor comprises sa registering circuit (Levine [0045]). 66

Claim 14 –
The system of claim 14 substantially mirrors the method of claim 4, and as such is rejected under the same analysis.

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) and further in view of Lecouturier (US 2004/0158483 A1).
Claims 3 – 
Levine in view of Magazinik further in view of Lecouturier teach the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier do not further disclose:
providing a reward for modifying the time the vehicle passenger is leaving work in response to the at least one user electronic terminal and the at least one provider electronic terminal modifying the time the vehicle passenger is leaving work based on the provided reference possibility for each time slot.

	Lecouturier further teaches providing a reward to the vehicle provider for modifying the time the vehicle provider is leaving work based on the calculated reference possibility for each of the plurality of time slots provided the provider electronic terminal or providing a reward to the vehicle passenger for modifying the time the vehicle passenger is leaving work based on the calculated reference possibility for each of the plurality of time slots provided to the user electronic terminal (see [0105] of Lecouturier explaining  giving a bonus to drivers and passengers in a carpool service for altering planned times of departure wherein the option to change time must come after determining a user’s available matches around the requested time because the departure time cannot be changed to another time unless the other time is known as an option). 
	The reward for changing departure time of Lecouturier is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching users for a carpool service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to reward users for changing their 

Claim 13 – 
The system of claim 13 substantially mirrors the method of claim 3, and as such is rejected under the same analysis.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Magazinik further in view of Lecouturier further in view of Tolis (US 2002/0103681 A1).
Claim 5 – 
Levine teaches the method of claim 1 as described above.  
Levine does not further disclose:
wherein the determining comprises matching at least one 2provider electronic terminal and the at least one user electronic terminal which have a closest matching time to the time the vehicle provider or the vehicle passenger is 3leaving work in response to failing to match at least one user electronic terminal and at least one provider 4terminal.
	Tolis teaches wherein the determining comprises matching the at least one 2provider electronic terminal and the at least one user electronic terminal which have a closest matching time to the time vehicle provider or the vehicle passenger is 3leaving work in response to failing to match the at least one user electronic terminal and the at least one provider 4terminal (see [0035] of Tolis explaining that if the requested time slots do not match exactly with the open time slots the open time slots before or after the unavailable requested time slots may be reserved).
		The time slot based reservation system of Tolis is applicable to the carpool matching of Levine in view of Magazinik further in view of Lecouturier as they both share characteristics and capabilities, namely, they are directed to systems for requesting a reservation for a time slot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preference based rideshare service of Levine in view of Magazinik further in view of Lecouturier to include a time slot based reservation system where time slots are interchangeable and able to be reserved before or after an unavailable requested time slot, as taught by Tolis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to 

Claim 15 – 
The system of claim 15 substantially mirrors the method of claim 5, and as such is rejected under the same analysis.  

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Camer (US 2004/0225544 A1).
Claims 6– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
providing information regarding alternative routes home in response to failing to match the at least one user electronic terminal and the at least one provider electronic terminal, comprising providing information relating to available taxis and off-duty vehicle services determined based on the departure point information, the destination information, and the time the vehicle passenger is leaving work of the at least one user electronic terminal.

Camer teaches providing information regarding alternative routes home in response to failing to match the at least one user electronic terminal and the at least one provider electronic terminal, comprising providing information relating to available taxis and off-duty vehicles service determined based on the departure point information, the destination information, and the time the vehicle passenger 
The notification of alternatives in response to no match being found of Camer is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching for a rideshare service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to notify the user of alternative options if no matches are found, as taught by Camer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levine in order to decrease loss of time and increase convenience (see [0028] of Camer).

Claim 16 –
The system of claim 16 substantially mirrors the method of claim 6, and as such is rejected under the same analysis.


	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Yamashita (US 9,791,291 B1).

Claim 7– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
determining pick up location and destination of the at least one user electronic terminal based on the departure point information and destination information of the at least one user electronic terminal and relevant traffic regulations, and 
providing the determined pick up location and destination of the at least one user electronic terminal to the at least one user electronic terminal and the at least one provider electronic terminal.

Yamashita teaches determining pick up location and destination of the at least one user electronic terminal based on the departure point information and destination information of the at least one user electronic terminal and relevant traffic regulations (see col. 15 ll. 9-46 explaining determining a rideshare rendezvous and completion location based on input information and local traffic rules or regulations such as one-way streets). Yamashita further teaches providing the determined pick up location and destination of the at least one user electronic terminal to the at least one user electronic terminal and the at least one provider electronic terminal (see Figs. 4A-4D of Yamashita showing an example user interface providing the determined pickup location to the user which the driver must also be provided in order to pick up the user).


Claim 17 – 
The system of claim 17 substantially mirrors the method of claim 7, and as such is rejected under the same analysis.

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Djuric (US 2018/0137593 A1).

Claim 8–
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
counting a number of views of provided advertisements in the user electronic terminal; and 
determining whether to provide a reward comprising a riding discount coupon or a free riding coupon, based on the counted number of views of advertisements.

	Djuric teaches counting a number of views of provided advertisements in the user electronic terminal and determining whether to provide a reward comprising a riding discount coupon or a free riding coupon, based on the counted number of views of advertisements (see [0015] of Djuric explaining displaying advertising content on the display of the rider’s device and discounting the cost of the ride based on the amount of consumed advertising content). 
	The ride discount based on amount of advertising content viewed of Djuric is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching for a rideshare service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to discount the cost of the ride based on views of provided advertising content, as taught by Djuric. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 

Claim 18 – 
The system of claim 18 substantially mirrors the method of claim 8, and as such is rejected under the same analysis.

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Boskovic (US 2012/0290652).

Claim 9– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier do not further disclose:
calculating remaining seat information, comprising: 
counting a number of the at least one user electronic terminal determined to ride the vehicle through matching with the at least one provider electronic terminal; 
calculating the remaining seat information based on vehicle capacity information received from the at least one provider electronic terminal and the counted number of at least one user electronic terminals; and
 providing the calculated remaining seat information of the matched at least one provider electronic terminal to the matched at least one user electronic terminal.
	Boskovic teaches calculating remaining seat information, comprising: counting a number of the at least one user electronic terminal determined to ride the vehicle through matching with the at least one provider electronic terminal; calculating the remaining seat information based on vehicle capacity information received from the at least one provider electronic terminal and the counted number of at least one user electronic terminals; and providing the calculated remaining seat information of the matched at least one provider electronic terminal to the matched at least one user electronic terminal (see [0090] of Boskovic explaining displaying the remaining passenger capacity of a ride provider and displaying the 
	The determining and displaying of seat capacity for a rideshare service of Boskovic is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching for a rideshare service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to determine and display remaining vehicle capacity. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levine so that users do not presume free slots are available or that there is only one slot per ride (see [0090] of Boskovic).

Claim 19 – 
The system of claim 19 substantially mirrors the method of claim 9, and as such is rejected under the same analysis.

	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Gravino (US 2012/0063585 A1).

Claim 10– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
determining the at least one provider electronic terminal and the at least one user electronic terminal that had been successfully matched equal to or greater than a predefined certain frequency based on a past use history of the at least one provider electronic terminal and the at least one user electronic terminal; and 
registering the determined at least one provider electronic terminal and the determined at least one user electronic terminal as designated ride share members by confirming whether the determined at least one provider electronic terminal and the determined at least one user electronic terminal accept to register each other as the designated ride share members.

Gravino teaches determining the at least one provider electronic terminal and the at least one user electronic terminal that had been successfully matched equal to or greater than a predefined certain frequency based on a past use history of the at least one provider electronic terminal and the at least one user electronic terminal (see [0037] of Gravino explaining meeting a communication frequency threshold); and registering a determined at least one provider electronic terminal and a determined at least one user electronic terminal as designated ride share members (see [0006] of Gravino explaining saving contacts as favorites based on frequency) by confirming whether the determined at least one provider 
	The saving of frequent contacts on a frequent contact list once meeting a threshold of Gravino is applicable to the matching of users of Levine as they both share characteristics and capabilities, namely, they are directed to providing facilitation of communications between users for convenience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to store a frequent contact list, as taught by Gravino. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levine in order to make frequent contact between the same users more convenient (see [0005] of Gravino).

Claim 20 – 
The system of claim 20 substantially mirrors the method of claim 10, and as such is rejected under the same analysis.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628